--------------------------------------------------------------------------------

EXHIBIT 10.3
LIMITED WAIVER AND AGREEMENT
This Limited Waiver and Agreement dated as of July 21, 2014 (this "Waiver"), is
entered into by CAL DIVE INTERNATIONAL, INC., a Delaware corporation (the
"Borrower"), the Subsidiaries of the Borrower party hereto, the lenders party to
the Credit Agreement described below, and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the "Administrative Agent"), Swing Line
Lender and L/C Issuer.
INTRODUCTION
A.            Reference is made to the Credit Agreement dated as of April 26,
2011 (as amended by Amendment No. 1 dated October 7, 2011, Amendment No. 2 dated
July 9, 2012, Amendment No. 3 dated September 19, 2012, Amendment No. 4 dated
November 2, 2012, Amendment No. 5 dated May 31, 2013, Amendment No. 6 dated
November 1, 2013, Amendment No. 7 dated March 7, 2014, Amendment No. 8 dated May
9, 2014 and as otherwise modified from time to time, the "Credit Agreement"),
among the Borrower, the lenders from time to time party thereto (collectively,
the "Lenders" and individually, a "Lender") and the Administrative Agent.
B.            Section 7.11(a) of the Credit Agreement requires that the Borrower
not permit the Consolidated Fixed Charge Coverage Ratio to be less than 1.25 to
1.00 during the fiscal quarter ending June 30, 2014 (the "FCCR Covenant"), and
the Borrower has informed the Administrative Agent and the Lenders that it is
not in compliance with the FCCR Covenant for the fiscal quarter ending June 30,
2014 (the "FCCR Covenant Default").
C.            Section 7.11(b) of the Credit Agreement requires that the Borrower
not permit the Consolidated Leverage Ratio to be greater than 3.00 to 1.00
during the fiscal quarter ending June 30, 2014 (the "Leverage Covenant"), and
the Borrower has informed the Administrative Agent and the Lenders that it is
not in compliance with the Leverage Covenant for the fiscal quarter ending June
30, 2014 (the "Leverage Covenant Default").
D.            Section 7.11(c) of the Credit Agreement requires that the Borrower
not permit Consolidated EBITDA for the four fiscal quarter period ending June
30, 2014 to be less than $30,000,000 (the "EBITDA Requirement"), and the
Borrower has informed the Administrative Agent and the Lenders that it is not in
compliance with the EBITDA Requirement for the four fiscal quarter period ending
June 30, 2014 (the "EBITDA Requirement Default").
E.            Each of the FCCR Covenant Default, the Leverage Covenant Default
and the EBITDA Requirement Default constitutes an Event of Default under Section
8.01(b) of the Credit Agreement (collectively, the "Financial Covenant
Defaults").
F.            The Borrower has informed the Administrative Agent and the Lenders
that it is not in compliance with the covenants set forth in Section 7.11(a),
Section 7.11(c) and Section 7.11(d) of the Second Lien Credit Agreement (as
defined in the Intercreditor Agreement) for the fiscal quarter ending June 30,
2014 (collectively, the "Second Lien Defaults").  The Second Lien Defaults
constitute Events of Default under Section 8.01(e) of the Credit Agreement (the
"Cross-Defaults", and together with the Financial Covenant Defaults, the
"Subject Defaults").

--------------------------------------------------------------------------------

G.            In connection with the foregoing, the Borrower has requested, and
the Lenders have agreed, subject to the terms and conditions of this Waiver, to
waive the Subject Defaults until July 28, 2014 (the "Limited Waiver Expiration
Date").
THEREFORE, in connection with the foregoing and for other good and valuable
consideration, the Borrower, the Lenders, and the Administrative Agent hereby
agree as follows:
Section 1.                          Definitions; References.  Unless otherwise
defined in this Waiver, each term used in this Waiver that is defined in the
Credit Agreement has the meaning assigned to such term in the Credit Agreement.
 
Section 2.                          Waiver & Agreements.
 
(a)            The Lenders hereby waive the Subject Defaults; PROVIDED THAT SUCH
WAIVER OF THE SUBJECT DEFAULTS SHALL AUTOMATICALLY EXPIRE AT 5:00 p.m. EASTERN
TIME ON THE LIMITED WAIVER EXPIRATION DATE.  On and after the Limited Waiver
Expiration Date, the Subject Defaults shall constitute Events of Default under
the Credit Agreement unless and until the Required Lenders and Required
Revolving Credit Lenders, in their sole discretion, enter into a permanent
waiver of the Subject Defaults.  This waiver is limited to the extent described
herein and shall not be construed to be a waiver of any other terms, provisions,
covenants, warranties or agreements contained in the Credit Agreement or any of
the Loan Documents or a waiver of any Default or Event of Default that may have
occurred or may hereafter occur (other than the foregoing waiver of the Subject
Defaults until the Limited Waiver Expiration Date).  Without limiting the
foregoing, failure to observe or perform any agreement contained in Section
7.11(a), Section 7.11(b) or Section 7.11(c) of the Credit Agreement shall
constitute a Default and Event of Default. The Administrative Agent and the
Lenders reserve the right to exercise any rights and remedies available to them
in connection with (a) any present or future defaults under the Credit Agreement
or any other provision of any Loan Document other than the Subject Defaults, and
(b) the Subject Defaults after the Limited Waiver Expiration Date.
 
(b)            The Administrative Agent, the Lenders and the Borrower hereby
agree that from and including the date of this Waiver and through and including
the Limited Waiver Expiration Date, (i) the Borrower shall not be entitled to,
and shall not, request Credit Extensions in excess of $5,000,000 in the
aggregate, (ii) all Letter of Credit Fees and all interest on the principal
amount of all Obligations outstanding under the Credit Agreement shall, in each
case, accrue at the Default Rate, and (iii) no Revolving Credit Loans may be
requested as, converted to or continued as Eurodollar Rate Loans.
 
(c)            From and after the date immediately following the Limited Waiver
Expiration Date, (i) the Required Revolving Credit Lenders hereby request
pursuant to Section 2.03(h) of the Credit Agreement, and the Borrower hereby
acknowledges and agrees, that all Letter of Credit Fees shall accrue at the
Default Rate while any of the Subject Defaults exists, (ii) the Required Lenders
hereby request pursuant to Section 2.09(b)(iii) of the Credit Agreement, and the
Borrower hereby acknowledges and agrees, that all interest on the principal
amount of all Obligations outstanding under the Credit Agreement shall accrue at
the Default Rate while any of the Subject Defaults exists, and (iii) the
Required Revolving Credit Lenders hereby declare in accordance with Section
2.02(c) of the Credit Agreement, and the Borrower hereby acknowledges and
agrees, that no Revolving Credit Loans may be requested as, converted to or
continued as Eurodollar Rate Loans while any of the Subject Defaults exists.

--------------------------------------------------------------------------------

 
(d)            The Borrower has provided the Administrative Agent and the
Lenders with a cash flow forecast (the "Cash Flow Forecast") for the Loan
Parties during the period from and including the date of this Waiver through and
including July 27, 2014 (the "Cash Flow Forecast Period").   The Borrower hereby
agrees that it will not permit the cash expenditures of the Loan Parties to
exceed $8,850,000 in the aggregate during the Cash Flow Forecast Period.
 
Section 3.                          Representations and Warranties.  The
Borrower represents and warrants that (a) the execution, delivery, and
performance of this Waiver by each Loan Party are within the corporate or
equivalent power and authority of such Loan Party and have been duly authorized
by all necessary corporate or other organizational action, (b) this Waiver and
the Credit Agreement constitute legal, valid, and binding obligations of each
Loan Party that is a party hereto or thereto, enforceable against such Loan
Party in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws of general applicability affecting the enforcement of creditors'
rights and the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or law); (c)
after giving effect to this Waiver and the Second Lien Waiver (as defined
below), the representations and warranties of the Borrower and each other Loan
Party contained in the Credit Agreement and in each Loan Document are true and
correct in all material respects as of the date of this Waiver, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date; (d)  after giving effect to this Waiver and the Second Lien
Waiver, no Default or Event of Default exists under the Loan Documents; (e) the
Liens under the Security Documents are valid and subsisting and secure the
Obligations; and (f) as of the date of this Waiver and before giving effect to
any Credit Extension made on such date, (i) the Outstanding Amount of the
Revolving Credit Loans is $97,500,000.00, and (ii) the Outstanding Amount of the
L/C Obligations is $2,538,400.00.
 
Section 4.                          Effect on Loan Documents.  Except as
expressly modified hereby, the Credit Agreement and all other Loan Documents
remain in full force and effect as originally executed.  Except as expressly
provided in Section 2 hereof, nothing herein shall act as a waiver of any of the
Administrative Agent's or any Lender's rights under the Loan Documents,
including the waiver of any Default or Event of Default, however denominated. 
The Borrower acknowledges and agrees that this Waiver shall in no manner impair
or affect the validity or enforceability of the Credit Agreement.  This Waiver
is a Loan Document for the purposes of the provisions of the other Loan
Documents.  Without limiting the foregoing, any breach of representations,
warranties, and covenants under this Waiver may be a Default or Event of Default
under the other Loan Documents.

--------------------------------------------------------------------------------

 
Section 5.                          Effectiveness.  This Waiver shall become
effective upon the satisfaction of the following conditions:
 
(a)            the Administrative Agent (or its counsel) shall have received
counterparts hereof duly executed and delivered by a duly authorized officer of
the Borrower, each Subsidiary Guarantor, and by each of the Required Lenders and
the Required Revolving Credit Lenders; and
 
(b)            the Administrative Agent (or its counsel) shall have received a
waiver (the "Second Lien Waiver") executed and delivered by the appropriate
parties under the Second Lien Credit Agreement, which waiver (i) waives (through
and including the Limited Waiver Expiration Date) any default or event of
default under Section 8.01(b) of the Second Lien Credit Agreement resulting from
the Borrower's failure to comply with Section 7.11(a), Section 7.11(c) and
Section 7.11(d) of the Second Lien Credit Agreement, (ii) waives (through and
including the Limited Waiver Expiration Date) any default or event of default
under Section 8.01(e) of the Second Lien Credit Agreement resulting from the
existence of the Financial Covenant Defaults, (iii) waives (through and
including the Limited Waiver Expiration Date) any restriction on the Borrower's
ability to request Credit Extensions in an aggregate amount up to $5,000,000 due
to the application of Section 7.20 of the Second Lien Credit Agreement, and (iv)
is otherwise in form and substance satisfactory to the Administrative Agent.
 
Section 6.                          Reaffirmation of Subsidiary Guaranty and
Security Documents.  By its signature hereto, each Subsidiary Guarantor
represents and warrants that (a) such Subsidiary Guarantor has no defense to the
enforcement of the Subsidiary Guaranty, and that according to its terms the
Subsidiary Guaranty will continue in full force and effect to guaranty the
Borrower's obligations under the Credit Agreement and the other amounts
described in the Subsidiary Guaranty following the execution of this Waiver and
(b) the Liens created under the Security Documents to which such Subsidiary
Guarantor is a party are valid and subsisting and will continue in full force
and effect to secure the Borrower's obligations under the Credit Agreement and
the other amounts described in such Security Documents following the execution
of this Waiver.
 
Section 7.                          Governing Law.  THIS WAIVER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
Section 8.                          Miscellaneous.  The miscellaneous provisions
set forth in Article X of the Credit Agreement apply to this Waiver.  This
Waiver may be signed in any number of counterparts, each of which shall be an
original, and may be executed and delivered electronically or by telecopier.
 
Section 9.                          No Actions, Claims, Etc.  As of the date
hereof, each Loan Party acknowledges and confirms that it has no knowledge of
any actions, causes of action, claims, demands, damages or liabilities of
whatever kind or nature, in law or in equity, against the Administrative Agent,
the L/C Issuer, the Swing Line Lender or any Lender or any of their respective
Related Parties, in any case, arising from any action by such Persons, or
failure of such Persons to act under the Credit Agreement or any other Loan
Document on or prior to the date of this Waiver.

--------------------------------------------------------------------------------

 
Section 10.                      General Release.  In consideration of the
Administrative Agent's and the Lenders' willingness to enter into this Waiver,
each Loan Party hereby releases and forever discharges the Administrative Agent,
the L/C Issuer, the Swing Line Lender and each Lender and each of their
respective Related Parties (all of the above, collectively, the "Lender Group"),
from any and all claims, counterclaims, demands, damages, debts, suits,
liabilities, actions and causes of action of any nature whatsoever, including,
without limitation, all claims, demands and causes of action for contribution
and indemnity, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted (all of the above, collectively, "Claims"), that existed, arose or
occurred at any time on or before the date of this Waiver, which any Loan Party
may have or claim to have against any of the Lender Group in any way related to
or connected with the Loan Documents or the transactions contemplated thereby.
 
Section 11.                      Further Assurances.  The Borrower agrees
promptly to take such action, upon the request of any Lender or the
Administrative Agent, as is necessary to carry out the intent of this Waiver.
 
Section 12.                   ENTIRE AGREEMENT.  THIS WAIVER AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.


[Signature Pages Follow]



--------------------------------------------------------------------------------

 




EXECUTED as of the first date above written.
CAL DIVE INTERNATIONAL, INC.
 
 
By:
/s/ Lisa M. Buchanan
Name:
Lisa M. Buchanan
Title:
Executive Vice President, General Counsel and Secretary
 
 
 
 
CAL DIVE OFFSHORE CONTRACTORS, INC., a Delaware corporation
AFFILIATED MARINE CONTRACTORS, INC., a Delaware corporation
FLEET PIPELINE SERVICES, INC., a Delaware corporation
GULF OFFSHORE CONSTRUCTION, INC., a Delaware corporation
CDI RENEWABLES, LLC, a Delaware limited liability company
 
 
By:
/s/ Lisa M. Buchanan
Name:
Lisa M. Buchanan
Title:
Vice President, General Counsel and Secretary
 
 
 
 
 
 

Signature Page to Limited Waiver and Agreement


--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
By:
/s/ Don B. Pinzon
Name:
Don B. Pinzon
Title:
Vice President
 
 
 
 
BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and L/C Issuer
 
 
By:
/s/ John M. Schuessler
Name:
John M. Schuessler
Title:
Senior Vice President
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ Trent J. Brendon
Name:
Trent J. Brendon
Title:
Vice President
 
 
 
 
NATIXIS, NEW YORK BRANCH, as a Lender
 
 
By:
/s/ Kenyatta B. Gibbs
Name:
Kenyatta B. Gibbs
Title:
Director
 
 
By:
/s/ Stuart Murray
Name:
Stuart Murray
Title:
Managing Director
 
 
 
 

Signature Page to Limited Waiver and Agreement


--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA, as a Lender
 
 
By:
/s/ John Frazell
Name:
John Frazell
Title:
Director
 
 
 
 
HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ David E. Glickhouse
Name:
David E. Glickhouse
Title:
Vice President
 
 
 
 
AMEGY BANK NATIONAL ASSOCIATION, as a Lender
 
 
By:
/s/ Brian Duncan
Name:
Brian Duncan
Title:
SVP
 
 
COMPASS BANK, as a Lender
 
 
By:
/s/ Chuck R. Markham
Name:
Chuck R. Markham
Title:
Vice President
 
 



Signature Page to Limited Waiver and Agreement
 

--------------------------------------------------------------------------------